Allowable Subject Matter

Claims 1-5 are allowed.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A control system for hydrofoil boats able to change an angle of attack thereof, or having ailerons, the system comprising: - at least three sensors for measuring pressure and water speed, intended to be located on most submerged ends of the hydrofoils, - an electronic controller intended to be placed on board, and - one actuator for each one of the hydrofoils, each actuator connected to its respective hydrofoil to change the angle of attack or aileron of said hydrofoil, wherein the electronic controller is communicated with the sensors for periodically collecting the measurements taken by the sensors, as well as the electronic controller is connected to the actuators to act in real time on the actuators, in order to maintain constant values of total pressure of the water equal to a reference total pressure. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B